MacIntyre, J.
The bill of exceptions was signed by the judge on December 28, 1933, and was filed in the office of the clerk of the trial court on January 20, 1934. It appearing from official entry that the bill of exceptions was not filed in the clerk’s office of the trial court within fifteen days from the date of the judge’s certificate, this court is without jurisdiction of the case. Cone v. Buckner, 39 Ga. App. 472 (147 S. E. 404).

Writ of error dismissed.


Broyles, G. J., and Guerry, J., concur.